DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
3.	Claims 1, 3-8, 10-15 and 17-20 are pending.
4.	Claims 1, 8 and 15 are amended.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited previously presented prior art, as necessitated by the amended independent claims.

Claim Objections
6.	Claim 1 is objected to because of the following informalities: Line 19 states “a cable” and should be replaced with “the cable”.  Appropriate correction is required.

7.	Claim 8 is objected to because of the following informalities: Line 15 states “a cable” and should be replaced with “the cable”.  Appropriate correction is required.

8.	Claim 15 is objected to because of the following informalities: Line 19 states “a cable” and should be replaced with “the cable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "by cable" in lines 12 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "by cable" in lines 4 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "by cable" in lines 5 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims  3-7, 10-14 and 17-20 is further rejected based on their dependencies of independent claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US Pub. No. 2011/0043371 hereinafter “German”) in view of Fernandez et al. (US Pub. No. 2018/0113640 hereinafter “Fernandez”), and further in view of Lee (US Pub. No. 2013/0159655 hereinafter “Lee”).
Referring to claim 1, German discloses a system (German – Figs. 1, 7 show a system 10, 12) comprising: 
a first storage unit (German – par. 152 discloses the data center environment has end devices being data storage devices.) comprising a first plurality of ports (German – Fig. 7, Patch panels 32 includes a plurality of connector ports 34.); and 
a second storage unit (German – par. 152 discloses the data center environment has end devices being data storage devices.) comprising a second plurality of ports (German – Fig. 7, Patch panels 32’ includes a plurality of connector ports 34’.), wherein one or more processing devices (German – Fig. 3 discloses each of the patch panels includes a processor 190.) to: 
receive a system setup data structure comprising cable couplings between the first plurality of ports (German – see par. 28, 79, 80, 97, 115, 148) of the first storage unit (German – par. 152 discloses the data center environment has end devices being data storage devices.) and the second plurality of ports (German – see par. 28, 79, 80, 97, 115, 148) of the second storage unit (German – par. 152 discloses the data center environment has end devices being data storage devices.), each cable coupling in the system setup data structure indicating ports to be coupled by cable in accordance with system setup (German – see par. 28, 79, 80, 97, 115, 148) of the second storage unit (German – par. 97 discloses As the microprocessor 190 already knows the unique identifiers of each of the serial ID chips 180 on patch panel 32, it may then pass to the rack manager 36 the unique identifiers of the two connector ports 34, 34' that are connected by the patch cord 200 for logging in a database or table of patch cord connections. Thus, the rack manager 36 on the equipment rack that includes patch panel 32 can automatically determine and log the identifiers of the connector ports 34, 34' that are connected by the patch cord 200. This information may be used to affirmatively track the patching connections between intelligent patch panels in the communications patching system 12.); 
activate a first illumination component associated with a first port of the first plurality of ports and a second illumination component associated with a second port of the second plurality of ports, to indicate the first port and the second port are to be coupled by cable in accordance with system setup, wherein the first port and the second port correspond to one of the cable couplings included in the system setup data structure (German - Fig. 3, par. 82 disclose an LED 140 for each connector port opening 126. In addition, the trace buttons 130 and LEDs 140 may be used to allow a technician to easily identify the connector ports that are connected by communications cables 28 or patch cords 50 to each of the connector ports 34 on the patch panel 32. See par. 28, 79, 80, 97, 115, 148); 
determine whether a cable has been coupled to both the first port and the second port (German – see par. 78-81, 94); and 
provide a visual indication that the cable has been correctly coupled (German - Fig. 3, par. 82 disclose an LED 140 for each connector port opening 126 that allows someone to easily identify the connector ports that are connected by communications cable 28 or patch cords 50 to each of the connector ports 34 on the patch panel 32.) at both the first storage unit and the second storage unit (German – par. 152 discloses the data center environment has end devices being data storage devices.) upon determining that the cable has been coupled to both the first port of the first storage unit and the second port of the second storage unit (German – see par. 78-81, 94),
	German fails to explicitly disclose the first storage unit comprises a first plurality of storage devices having erase blocks that are directly mapped; and the second storage unit comprises a second plurality of storage devices having erase blocks that are directly mapped and wherein the first storage unit includes storage memory having differing types of non-volatile memory and differing capacities of non-volatile memory, wherein the first storage unit and the second storage unit comprise one or more processing devices.
Fernandez discloses the first storage unit comprises a first plurality of storage devices (Fernandez – Fig. 1C-1D & par. 55, 63 disclose a first Dual PCI storage device 118 having a plurality of flash memory devices 120a-n.) having erase blocks that are directly mapped (Fernandez – Par. 50, 51, 68 disclose direct mapping to the erase blocks of the flash drives may be used to rewrite data and erase data.); and the second storage unit (Fernandez – Fig. 1C-1D & par. 55, 63 disclose a second Dual PCI storage device 118 having a plurality of flash memory devices 120a-n.) comprises a second plurality of storage devices having erase blocks that are directly mapped (Fernandez – Par. 50, 51, 68 disclose direct mapping to the erase blocks of the flash drives may be used to rewrite data and erase data.); and wherein the first storage unit and the second storage unit comprise one or more processing devices (Fernandez – Fig. 1C-1D & par. 55 disclose a first Dual PCI storage device and a second Dual PCI storage device 118 each a storage controller 119 which could be a CPU.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Fernandez’s teachings with German’s teachings for the benefit of having the advantages of the process being performed only by the operating system of the flash storage system include increased reliability of the flash drives of the flash storage system as unnecessary or redundant write operations are not being performed during the process (Fernandez – par. 52).
German and Fernandez fail to explicitly disclose wherein the first storage unit includes storage memory having differing types of non-volatile memory and differing capacities of non-volatile memory.
Lee discloses wherein the first storage unit includes storage memory having differing types of non-volatile memory and differing capacities of non-volatile memory (Lee – par. 32 discloses a plurality of storage units included in one storage device 10 may be non-volatile memories of the same or different types and may have the same or different storage capacities.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with German and Fernandez’s teachings for the benefit of providing a system that can perform an encryption operation with increased security by using a plurality of keys stored in one storage system (Lee – par. 8).

Referring to claim 6, German, Fernandez and Lee disclose the system of claim 1, wherein the first illumination component and the second illumination component comprise light emitting diodes (LEDs) integrated into the first port and the second port (German – Fig. 3, par. 82 disclose an LED 140 for each connector port opening 126.).

Referring to claim 7, German, Fernandez and Lee disclose the system of claim 1, wherein the first illumination component and second illumination component comprise a first color and wherein the one or more processing devices are further to: activate a third illumination component associated with a third port of the first plurality of ports and a fourth illumination component associated with a fourth port of the second plurality of ports, wherein the third port and the fourth port correspond to another of the cable couplings included in the system setup data structure and wherein the third illumination component and the fourth illumination component comprise a second color that is different than the first color (German – Fig. 3, par. 82 disclose an LED 140 for each connector port opening 126. See par. 123 disclosing the LEDs could have different colors.).

Referring to claims 8 and 15, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 13 and 20, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 14, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

10.	Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over German in view of Fernandez and Lee, and further in view of Goergen et al. (US Patent. No. 9,958,622 hereinafter “Goergen”).
Referring to claim 3, German, Fernandez and Lee disclose system of claim 1, however, fails to explicitly disclose wherein the cable comprises a third illumination component and wherein the third illumination component is activated upon coupling the cable to one of the first port or the second port.
Goergen discloses the cable comprises a third illumination component and wherein the third illumination component is activated upon coupling the cable to one of the first port or the second port (Goergen – see Figs. 1A, 5 & col. 4, lines 55-57; col. 10, line 54 to col. 11, line 2 disclose the tab 16 of the plug of the cable has an LED that when activated upon coupling the cable to the port emits a green light.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Goergen’s teachings with German, Fernandez and Lee’s teachings for the benefit of providing a visual indication of compatibility between the cable assembly and the port (Goergen – Abstract).

Referring to claim 4, German, Fernandez and Lee disclose the system of claim 1, and upon determining that the cable has not been coupled to the first port and the second port (German – see par. 79), however, fails to explicitly disclose wherein the one or more processing devices are further to: provide a second visual indication that the cable has not been correctly coupled at the first storage unit and the second storage unit upon determining that the cable has not been coupled to the first port and the second port.
	Goergen discloses provide a second visual indication that the cable has not been correctly coupled (Goergen – see Fig.5 & col. 11, lines 3-26, 33-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Goergen’s teachings with German, Fernandez and Lee’s teachings for the benefit of providing a visual indication of compatibility between the cable assembly and the port (Goergen – Abstract).

Referring to claims 10 and 17, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 18, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

11.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over German in view of Fernandez and Lee, and further in view of Pagani (US Pub. No. 2015/0244816 hereinafter “Pagani”).
Referring to claim 5, German, Fernandez and Lee disclose the system of claim 1, however, fails to explicitly disclose wherein the system setup data structure comprises an order for the cable couplings between respective ports of the first plurality of ports and the second plurality of ports.
Pagani discloses the system setup data structure comprises an order for the cable couplings between respective ports of the first plurality of ports and the second plurality of ports (Pagani – see par. 32, 56 disclosing an ordered list of identifiers of devices belonging to said connection.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Pagani’s teachings with German, Fernandez and Lee’s teachings for the benefit of providing a visual indication of compatibility between the cable assembly and the port (Pagani – Abstract).

Referring to claims 12 and 19, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Conclusion
12.	Claims 1, 3-8, 10-15 and 17-20 are rejected.

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181